854 F.2d 1318Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Francisco Javier SANCHEZ, Defendant-Appellant.
No. 87-7766.
United States Court of Appeals, Fourth Circuit.
Submitted May 3, 1988.Decided July 29, 1988.

Francisco Javier Sanchez, appellant pro se.
Thomas Philip Swaim, office of U.S. Attorney, for appellee.
Before JAMES DICKSON PHILLIPS, MURNAGHAN, and SPROUSE, Circuit Judges.
PER CURIAM:


1
Francisco Javier Sanchez appeals from the district court's order refusing relief under 28 U.S.C. Sec. 2255.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Generally, sentencing is within the sole province and discretion of the district court.   United States v. Pruitt, 341 F.2d 700, 703 (4th Cir.1965).  If the sentence is within the statutory limits, then absent exceptional circumstances, it is not subject to appellate review.   United States v. Truelove, 482 F.2d 1361 (4th Cir.1973).  The fact that a co-defendant received a more lenient sentence is not a clear abuse of discretion requiring this Court to intervene.   See United States v. Sidella, 469 F.2d 1079, 1081 (4th Cir.1972).  The record reveals that Sanchez was much more involved in the drug enterprise than was the co-defendant.  Accordingly, we find no abuse of discretion and affirm the district court's order.  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
AFFIRMED.